At the close of the evidence, nine propositions were submitted to the judge, and an exception was taken to his refusal to adopt them in gross in his charge to the jury. The refusal was right, as several of them were plainly erroneous. The question whether the remaining propositions were correct, is one we are not at liberty to consider under a mere general exception, applicable in common to all. (Hunt v. Maybee, 3 Seld., 266, 273; 20 Barb., 343; Haggart v. Morgan, 1 Seld., 422, 427; Magie v.Baker, 14 N.Y., 437.)
There was no error prejudicial to the defendant in the instructions of the judge to the jury. He charged, at the request of the appellant, that the note in suit was invalid as between the original parties; and, on this assumption, the question whether the previous note was good or void was plainly immaterial. The fact that the plaintiff purchased the note in question for value before maturity, was proved *Page 249 
and undisputed. The instructions under which the judge submitted to the jury the issue as to the good faith of the plaintiff in making the purchase, were more liberal to the defendant than he was entitled to ask. He charged, in substance, that the plaintiff was not a bona fide holder, if he had notice, either of the facts which invalidated the note, or of circumstances of suspicion, which, upon due inquiry, might have led him to a knowledge of those facts. The instruction was not warranted by the evidence, and was based on a misconception of the existing rule of law. One who purchases commercial paper for full value before maturity, without notice of any equities between the original parties, or of any defect of title, is to be deemed abona fide holder. He is not bound, at his peril, to be upon the alert for circumstances which might possibly excite the suspicions of wary vigilance. He does not owe to the party who puts negotiable paper afloat, the duty of active inquiry, to avert the imputation of bad faith. The rights of the holder are to be determined by the simple test of honesty and good faith, and not by a speculative issue as to his diligence or negligence. The authority mainly relied on in support of the opposite theory is the case of Gill v. Cubitt, reported in 3 Barnwell 
Cresswell, 466. The doctrine of that case has been repeatedly overruled, as well in the English as in the American courts; and it cannot be recognized as authority without an innovation in our system of commercial law, fraught with infinite mischief and uncertainty. (Crook v. Jadis, 5 Barn.  Adol., 909;Backhouse v. Harrison, id., 1098; Goodman v. Harvey, 4 Adol.  Ell., 870; Raphael v. Bank of England, 33 Eng. L. 
Eq., 276; Steinhart v. Boker, 34 Barb., 436; Goodman v.Simonds, 20 How. U.S., 343; Bank of Pittsburgh v. Neal,
22 id., 96; Murray v. Lardner, 2 Wall. U.S., 110.) The error, however, was against the respondent, and neither party was prejudiced, as the jury, under instructions so favorable to the defendant, found that the plaintiff received the note in good faith.
The judgment should be affirmed. *Page 250